United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2849
                                   ___________

George W. Carlisle, Jr.,                *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
City of St. Peters, HR Department,      *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 23, 2008
                                Filed: January 7, 2009
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      George W. Carlisle, Jr., appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action. Upon careful de novo review, see
Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002), we conclude that
summary judgment was properly granted for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.